Citation Nr: 1818632	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

3.  Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from November 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran has alcohol use disorder.

2.  The Veteran does not have posttraumatic stress disorder.

3.  An acquired psychiatric disability was not manifest during service and is not attributable to service.

4.  The Veteran does not have residuals of pneumonia.


CONCLUSIONS OF LAW

1.  Alcohol use disorder was not incurred or aggravated by service.  38 U.S.C. § 1110 (2012);  38 C.F.R. § 3.303 (2017).

2.  Posttraumatic stress disorder was not incurred or aggravated by service.  38 U.S.C. § 1110 (2012);  38 C.F.R. § 3.303 (2017).

3.  An acquired psychiatric disability was not incurred or aggravated by service.  38 U.S.C. § 1110 (2012);  38 C.F.R. § 3.303 (2017).

4.  Residuals of pneumonia was not incurred or aggravated by service.  38 U.S.C. § 1110 (2012);  38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection Legal Criteria

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2017).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2017);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) (2016) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2017) and 38 C.F.R. § 4.125 (2017) (requiring PTSD diagnoses to conform to the DSM-IV/5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2017);  see also 38 U.S.C. § 1154(b) (2012) and 38 C.F.R. § 3.304(d) (2017) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy requires that the Veteran had participated in events constituting an actual fight or encounter with a military foe, hostile unit, or instrumentality.  It does not apply to Veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (2017) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3) (2017).  The amendment provides that, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

The Board notes that the Veteran did not engage in combat with the enemy.  The Veteran was not in a combat zone and the DD-214 does not show he has been awarded any combat-related medals.  Therefore, the combat provisions of 38 U.S.C. § 1154 (2012) are not applicable. 


Alcohol Use Disorder

Review of the Veteran's service treatment records (STRs) shows that an examiner noted that the Veteran reported to the base infirmary in an intoxicated state in December 1969.  The Veteran was counseled concerning drinking alcohol and duty.  A July 1970 notation reported that the Veteran came to the base dispensary and stated that he had a mental problem.  Specifically, an examiner opined that the Veteran stated that he was afraid of becoming an alcoholic; the Veteran contended that he had been drunk for the past three days.  He sought help and was advised to return at the next sick-call.  Alcohol was present at this time.  A subsequent notation provided that the Veteran came to sick-call as advised and was directed to see a psychiatrist.  This psychiatrist, according to a notation of late July 1970, saw the Veteran and prescribed Valium; however, the Veteran reported that the medication put him to sleep so he returned the unused tablets after three days use.  The psychiatrist noted that he would see the Veteran in two weeks.

Turning to the Veteran's reserve duty STRs and early VA treatment records, a clinical treatment record of August 1975 provided that the Veteran had been in a VA hospital for the prior 7 weeks.  An examiner reported that the Veteran was in the process of getting a divorce.  His speech came under pressure, according to the examiner, and he had sought treatment earlier-in May 1974.  Moreover, this examiner noted that the Veteran stated that he wanted to enter the Assessment and Treatment Unit (ATU) for screening.  The examiner did refer him, opining that he was currently sober.  Furthermore, the examiner opined that the Veteran had made three suicide attempts in 1974-through a drug overdose; through attempted self-immolation; and by cutting his left arm with a knife.  However, the examiner did opine that the Veteran's current mental status was relatively clear.  As to the hospitalization referenced in the clinical record, during the same month an examiner took note of alcohol addiction and voluntary hospitalization which occurred after the Veteran overdosed on approximately 30 nerve pills.  

A contemporaneous systems review revealed that the Veteran was oriented to time, place, and person and was capable of offering a logical explanation for his behavior (noted above), which "by his own admission was just immature."  In this review, the Veteran admitted to a problem with alcohol and expressed interest in an alcohol treatment program.  Furthermore, the Veteran stated that the only time he acts out is when he is under the influence of alcohol.  Another notation in these records reported that the Veteran sought treatment with the chief complaint that he had been drinking too much.

A notation from late August 1975 reported that the Veteran was interested in going to a halfway house; however, an examiner opined that he used juvenile defense mechanisms.  At this time hospitalization was contraindicated.  The Veteran once again admitted that the only time he acted out was when he was under the influence.   The Veteran was afforded group therapy and was prescribed Antabuse to curtail alcohol abuse.  Also, annotations in records from this period mention suicide watch and chronic alcoholism.

In September 1990 the Veteran was afforded a VA ATU interview.  The examiner noted that the Veteran had been sober for 14 months and participated in Alcoholics Anonymous (AA).  He was subsequently admitted into the ATU.

December 1991 VA treatment records reported that the Veteran had participated in a 14-day in-patient program.  A clinician also noted that the Veteran had been arrested for public drunkenness.  The Veteran reported that he had been drinking for 20 years, throughout which there had been arrests for public intoxication, bouts of remission, and recurrent relapses.

In January 1992, a VA clinician provided an impression of alcohol dependency continuous, upon physical examination and evaluation of the Veteran's file.

In an April 2004 VA treatment record, a clinician opined that the Veteran had a history of alcohol abuse and erratic employment.  This clinician noted that the Veteran requested medication for alcohol abuse and depression, which the clinician opined were related to alcohol abuse.  Among other impressions, noted below, this clinician provided an impression of alcohol abuse.

An April 2004 alcohol use screening yielded positive results.
VA treatment records from 2011 show that that Veteran received counseling about the dangers of alcohol consumption and driving.  In July 2011, an alcohol screening yielded negative results.

In October 2011, C.C.S., a communal treatment facility, submitted records.  A clinician wrote that the Veteran had no real problem and psychiatric counseling was not indicated.  Likewise, he opined that the Veteran had no real alcohol problem which necessitated intervention.  Nevertheless, attendance at AA was advised.  To the degree, if any, that the Veteran had a problem, according to the clinician, it was related to alcohol.

In a VA treatment record from 2012, an examiner reported that the Veteran was grossly intoxicated and admitted to binge drinking over the previous days.  The examiner took note of the Veteran's slurred speech and belching.  At this time, the Veteran declined acute care services.

Several VA treatment records and progress notes from 2013 reported that the Veteran showed signs of alcohol abuse, alcohol dependence, intoxication, and intoxication-related symptoms.

As noted below, the VA examiner who conducted an examination in April 2014 provided a diagnostic impression of alcohol use disorder.

In his May 2014 substantive appeal (VA FORM 9), the Veteran stated that VA erred in deciding his claim, contending that alcohol use disorder incorrectly portrayed the adjustment disorder, the panic disorder, and the anxiety disorder that resulted from service.  

A March 2015 treatment record from L., a private medical facility, noted that the Veteran had been drinking excessively and smelled of alcohol; however, the Veteran was noted to state that he was trying to quit.  An examiner discussed alcohol withdrawal and signs of possible encephalopathy and cirrhosis with the Veteran at the time of treatment.

As to current alcohol use disorder, the Board notes that the law is clear that no compensation shall be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.§ 1110 (2017); see also 38 C.F.R. § 3,301(c)(2) (2017) ("If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.")  By his own admission, the Veteran only acts out when he is under the influence of alcohol.  And, as early as 1991, the Veteran reported that he had been drinking for 20 years, throughout which there had been arrests for public intoxication, bouts of remission, and recurrent relapses.

The Veteran's assertion that his use of alcohol is related to an acquired psychiatric disorder is not competent.  Regardless, we find that an acquired psychiatric disorder is not related to service; therefore, his theory of entitlement lacks legal merit.


PTSD

The Veteran contends that he is entitled to service connection for PTSD.  Specifically, he claims that in-service personal assault, military sexual trauma, and fear of going to war served as stressors for PTSD 

A December 1969 notation in the Veteran's STRs reveals that he reported to his base's dispensary, claiming that he had been thrown around by a non-commissioned officer (NCO) in his company.  An examiner reported that he was crying and shaking severely and had a history of a nervous problem.  She opined that the Veteran was extremely upset due to the claimed incident with the NCO.  A January 1970 notation reported that the Veteran had facial lacerations.

Review of the Veteran November 1970 Separation Examination shows that the examiner did not indicate whether his psychiatric state was either normal or abnormal in the associated Report of Medical Examination.  In the associated Report of Medical History, there are specific reports of: 1) no nervous trouble of any sort; 2) no depression or excessive worry; 3) no frequent or terrifying nightmares; and 4) no frequent trouble sleeping.

The VA clinician who treated the Veteran in April 2003 reported that the Veteran posed neither suicidal nor homicidal risks.  The Veteran reported that his panic symptoms ran in cycles, manifested by sudden nervousness; tightness of the chest; shortness of breath; and sweating.  He contended that these cycles occurred two to three times a week.  In addition to alcohol abuse, noted above, this clinician provided impressions of mild depression and panic disorder without agoraphobia.
Also in April 2004, the Veteran received a military sexual trauma screening which yielded negative results; a depression screening which yielded positive results; a tobacco use screening which yielded positive results; and a PTSD screening which yielded negative results.

VA treatment records from 2008 reveal that the Veteran reported that he was depressed and contended that he cried out of the blue.  In an April 2008 psychiatry attending note, an examiner opined that the Veteran reported that his depression began in August 2007.  He stated that he was laid off, and the lack of employment triggered financial concerns and might even result in homelessness.  As to symptoms, the Veteran contended that he only slept two to three hours a night.  As an assessment, this examiner provided adjustment disorder; panic disorder; and alcohol abuse in early remission. 

In July 2011 correspondence, the Social Security Administration (SSA) provided a fully favorable decision of the Veteran's disability claim, noting that the Veteran was disabled from December 17, 2009.  SSA had determined that the Veteran was unable to engage in any substantial gainful activity.  This fully favorable determination did not delineate the nature or scope of the Veteran's disability picture.

In the October 2011, C.C.S. record, the clinician wrote that the Veteran had no real problem and psychiatric counseling was not indicated.  The examiner noted that the Veteran contended that he was receiving treatment for PTSD and received Social Security Insurance (SSI) for PTSD.  The Veteran also conveyed that he has been hospitalized on three occasions for psychiatric problems; however, there was no follow-up treatment.  In a psychiatric testing summary, this clinician provided that formal psychiatric evaluation and counseling were not indicated because the Veteran ranked zero as to psychiatric disabilities in a one-to-nine scale.  

In November 2011, L. submitted a treatment record.  A physician wrote that the Veteran was prescribed alprazolam for a panic attack.  Other records provided notations about reported severe panic attacks.  The Veteran reported throughout this course of treatment that he had a history of PTSD that was worsening, the symptoms of which included anxiety, impaired concentration, and insomnia.  The Veteran received a prescription for diazepam.

In a November 2011 Report of General Information (VA Form 21-0820), a representative wrote that he contacted the Veteran and the Veteran advised that he was claiming PTSD based upon personal trauma.  In another November 2011 Report of General Information (VA Form 21-0820), a representative wrote that he called the Veteran to ascertain the stressor involved with the PTSD claim.  In response, the Veteran reported that he was fearful of going to war.  The Veteran also stated that he had been diagnosed by a psychiatrist who was referred by the SSA.

In December 2011, the Veteran submitted a statement in support of claim for service connection for PTSD (VA FORM 21-0781).  He wrote that a stressful incident occurred in March 1969 at Fort Bliss.  The Veteran did not describe the stressful incident; however, he provided a list of symptoms (recurring memories of nightmares of events; sleeplessness; lost interest; feeling numb; anger and irritability; and a sense of panic about the bad thing during training).

In January 2012, the Veteran's father submitted a statement, via VA FORM 21-4138.  He wrote that the Veteran was a changed person when he returned from service in 1970.  He also stated that the Veteran had a stressor problem and a panic attack in Germany-that he was beaten up and lost teeth.  Moreover, he wrote that the Veteran had been married three times; was depressed; was very angry; and had a poor pattern of sleeping.  Finally, he commented on the periods that the Veteran received treatment at VA facilities.

In an January 2012 response to a VA request for information through the Personnel Information Exchange System (PIES), the National Personnel Records Center (NPRC) provided that the Veteran's report concerning mental (psychiatric) treatment in 1970 at Wackenheim Germany could not be located.  However, NPRC located 1969 mental hygiene treatment records from Fort Bliss.

In March 2012, the Veteran submitted a statement.  In pertinent part, he took note of his three suicide attempts.  He also wrote that he was both "jumped" in Germany, which resulted in lost teeth, and threated by individuals whom he observed stealing U.S. Army supplies.  

VA treatment records from 2012 reveal that the Veteran made contact with the VA crisis line and expressed suicidal thoughts.  A subsequent suicide risk assessment reported that the Veteran denied suicidal ideations or plans.  Moreover, there were no indicative flags for suicide.  At this time, the Veteran declined acute care services.  These records also reflect that the Veteran made telephonic contact and requested a PTSD evaluation.  A June 2012 depression screening yielded negative results

In December 2012, a letter was received from a doctor of osteopathy at L.  She wrote that the Veteran was her patient, under treatment for anxiety and depression.  She also stated that the noise level in his apartment made it difficult for him to sleep.  She requested that the Veteran be moved to a room with less noise for his mental health and well-being.

A February 2013 treatment record from L. reported that the Veteran had active problems of generalized anxiety disorder and insomnia due to stress. Other VA treatment records from 2013 show that the Veteran sought consultation for depression and anxiety.  Throughout this period of VA treatment, the Veteran claimed that he had PTSD.

In April 2014, the Veteran was afforded a VA examination.  The examiner reviewed the claims file, considered the Veteran's lay accounts of his medical history, conducted an interview, and prepared an opinion.  The examiner opined that the Veteran's symptoms did not meet the diagnostic requirements for PTSD under DSM-5 criteria.  The examiner provided a current diagnostic impression of alcohol use disorder.

The examiner reported that the Veteran reported stressors of forced sexual activity.  The Veteran also took note of a beating in service, as discussed above.

The examiner reported that the Veteran demonstrated no outward signs suggestive of either depression or anxiety.  Moreover, he was guarded in his answering of questions to focus all of his problems as having onset after the alleged beating.  The examiner opined that Veteran's claims of PTSD either by direct service connection or secondary service connection is less likely as not a result of his service.

A March 2015 treatment record from L. noted that the Veteran presented as fearful and inconsistent with history.  Moreover, he was noted to be a "difficult historian with severe anxiety."
 
VA treatment records from 2015 to 2017 include progress notes and clinical notations of alcohol abuse, anxiety, panic, depression, and homelessness.  The Veteran reitered most of his complaints from earlier periods of VA treatment and he sought consultation.

A June 2017 VA record reported that the Veteran has been admitted into the Domiciliary Care for Homeless Veteran's Program (DCHV).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for PTSD is not warranted.

Turning to the medical evidence of record, the Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).

Greater weight may be placed on one practitioner's opinion over another depending on factors such as reasoning employed and whether or not and the extent to which they reviewed prior clinical records and evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Furthermore, the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App, 140 (2003).

The Board places some probative weight on the December 2012 letter and February 2013 treatment record of L., which reported that the Veteran was being treated for anxiety and depression and suffered from active problems of generalized anxiety disorder and insomnia due to stress.  However, neither the letter nor the treatment record provides an impression of PTSD.  Furthermore, the Board notes that a March 2015 treatment from L. noted that the Veteran was a difficult historian.  

As set forth above, the VA examiner reviewed the claims file, considered the Veteran's accounts of his medical history, and conducted an interview.  The examiner reported that the Veteran showed no outward signs suggestive of depression or anxiety, noting that the Veteran's responses to questions were guarded, indicating that all of his problems had their onsets after the alleged in-service beating.   As a rationale for these findings, the examiner underscored the contradictory and "ever-changing" accounts in the Veteran's claims file.  These contradictions, according to the examiner, discredited both the Veteran's claimed contention and his claimed condition. 

The Board accepts that that the Veteran was assaulted during service.  The Veteran is certainly competent to report that he had been attacked physically.  To this extent, the Board finds him credible.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  However, there is no reliable evidence of record that shows that the Veteran either had or has PTSD.  In this matter, the Board finds that the objective medical findings by skilled medical professionals to be more probative and more credible.  As noted above, the April 2014 VA examiner opined that the Veteran's symptoms did not meet the diagnostic requirements for PTSD under DSM-5 criteria.  

The Board is fully aware that the Veteran is competent to report that which he has been told.  He has reported that he was informed that he had PTSD.   However, there is a remarkable lack of supporting data.  His own lay/medical opinion pales in comparison to the reviewable record and the VA opinion.  In essence, the records either establish that he does not have PTSD or that there are other diagnoses.  The records from professionals are far more probative and credible than a recounting from the Veteran that lacks a factual foundation.

The preponderance of the evidence is against the Veteran's claims and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Acquired Psychiatric Disability

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability other than PTSD.  There has been evidence of anxiety and depression.  Impressions have included a panic disorder, generalized anxiety disorder and an adjustment disorder.

The Veteran had a variety of mental health and psychiatric complaints during service.  These complaints were often associated with alcohol consumption.  However, an acquired psychiatric disability was not identified while the Veteran was in service.  The Report of Medical History associated with the Veteran's November 1970 Separation Examination provided specific reports of: 1) no nervous trouble of any sort; 2) no depression or excessive worry; 3) no frequent or terrifying nightmares; and 4) no frequent trouble sleeping.

As discussed above, post-service, there have been differing impressions.  In fact, some symptoms have been associated with stress. (But not in-service stress)  However, even if we accept that there has been an acquired disorder, there is no reliable evidence linking this remote post-service pathology to service.  The Veteran's own assessment pales when compared to that of both L. (the remote provider of an impression of generalized anxiety disorder) and the April 2014 VA examiner.  As noted above. L. opined that the Veteran was a "difficult historian with anxiety." And, the April 2014 VA examiner underscored that contradictory notes and "ever-changing" accounts in the Veteran's claims file discredit the Veteran's claimed contention as to an acquired psychiatric disability.  

Here, the most probative evidence establishes a problem with the use of alcohol and related symptoms.  Nothing reliable in the record relates acquired pathology to in-service events.  The assessment of a relative that the Veteran was changed when he came home from service may be correct, however, such fact does not establish that a change was related to acquired pathology as opposed to the over-use of alcohol.  The Veteran's own assessment that he has had on-going acquired pathology since service is inconsistent with his denial at separation.  Furthermore, he has not established the competence to establish that he can distinguish between his alcohol related symptoms from innocently acquired pathology.

In sum, the evidence establishes a post service pathology that is unrelated to service.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Residuals of Pneumonia

The Veteran contends that he is entitled to service connection for residuals of pneumonia.

Review of the Veteran's STRs reveals that the Veteran was hospitalized with a diagnosis of right middle lobe pneumonia (organism undetermined) in 1969.  Notations show the he was treated with antibiotics and discharged after two weeks.

The Veteran's November 1970 Separation Examination included a radiographic report of his chest, which provided an impression of a normal chest.  In the associated Report of Medical Examination, lungs and chest were reported as normal.  An examiner opined that the Veteran had had pneumonia in 1969 and was hospitalized for two weeks.  However, the examiner opined that the pneumonia had cleared well and there had been no recurrences.  In the associated Report of Medical History, there are specific reports of: 1) no chronic or frequent colds; 2) no chronic cough; 3) no tuberculosis; 4) no shortness of breath; 5) no asthma; and 6) neither pain nor pressure in the chest.

Turning to the Veteran's reserve duty STRs and early VA treatment records, an August 1975 examination noted that the Veteran's lungs were clear to percussion and auscultation, with neither rales nor rhonchi.  This examiner also reported that the Veteran's chest was freely movable, with inspiration and expiration.

VA treatment records from 2008 to 2011 took note of the Veteran's lung complaints and contentions.

A notation in a VA treatment record of September 2011 reported a small nodular density in the left apex of the lung at the pleura.  At this time, the Veteran agreed to a computed tomography (CT) scan.  An examiner provided an impression of apical segment pleural scaring with an unknown etiology.  A subsequent physical therapy treatment plan took note of the Veteran's active problems of chronic obstructive pulmonary disease (COPD); lung nodule; and tobacco use disorder.

In a February 2012 Report of General Information (VA Form 21-0820), a representative wrote that she received a telephone call from the Veteran.  At this time, the Veteran requested to file a claim for lung condition due to asbestos exposure and COPD and a claim for residuals of pneumonia.  In a subsequent February 2012 Report of General Information (VA Form 21-0820), a representative reported that the Veteran wished to withdraw his claim for asbestos exposure.

In a June 2012 VA progress note, a clinician opined that the Veterans lungs were clear to auscultation bilaterally, without rales, rhonchi, or rubs.  Furthermore, according to the clinician, the Veteran's lungs exhibited good air movement.  A VA treatment record from the same month reported that the Veteran was a tobacco user and had been educated on the side effects of smoking tobacco. 

Treatment records from L. from 2012 to 2013 noted that the Veteran had curtailed his smoking to one pack a day, adding that he was attempting to quit altogether.  An assessment of COPD was provided.  An examiner also reported that the Veteran complained of an intermittent cough.  She also opined that the Veteran wondered if the examiner would believe that his military service was the cause of his COPD and lung problem after review of his military records.  An x-ray imaging report, which compared testing results from August 2012 and October 2012, reported emphysematous changes.

A March 2013 VA treatment record reported that the Veteran requested a COPD test, indicating that he was close to having COPD.

The Veteran was afforded a VA respiratory conditions examination in June 2013.  The examiner reviewed the claims file, considered the Veteran's accounts of his medical history and conducted a physical examination.  The examiner reported that the Veteran had been diagnosed with COPD in 2000.  She also reported that he had been diagnosed with an interstitial lung disease in September 2011, noting specifically apical segment pleural scaring with an unknown etiology.  She also took note of the Veteran's in-service bout of pneumonia of the right middle lobe, as discussed above.

As to the apical segment pleural scarring, the examiner reported that it was neither painful nor unstable.  The total area of this scarring was not greater than 39 square centimeters.  

The examiner reported that x-ray imaging showed a flattening of the diaphragm and changes indicative of COPD.  Based upon a review of the claims file and examination, the examiner opined that the claimed lung condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale for this opinion, the examiner opined that the Veteran's right middle lobe pneumonia that occurred in 1969 was clearly and unmistakably caused by an infectious agent, such as a virus or a bacterium.  Whereas, the Veteran's COPD is caused by destruction of alveoli due to incessant smoking of tobacco.  Moreover, the Veteran's pneumonia of 1969 resolved in two weeks and there was no residual disability based upon review of his STRs.  She also opined that established medical literature does not indicate that pneumonia is the cause of COPD; however, this literature does indicate that chronic smoking is the cause of COPD.

A February 2015 treatment record from L. noted that the Veteran's current conditions included tobacco use disorder.

In an August 2017 Report of General Information (VA Form 21-0820), a representative wrote that contact was made with the Veteran.  The Veteran informed the representative that he was withdrawing both his contention of respiratory complaints as secondary to COPD and his contention of COPD.  The representative indicated that these contentions were being withdrawn because no new information had been submitted.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for residuals of pneumonia is not warranted.

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of pneumonia or residuals thereof, there can be no grant of service connection under the law.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As discussed above, the June 2013 VA examiner reported that the Veteran's apical segment pleural scarring with an unknown etiology was neither painful nor unstable.  She reported that the scarring did not impact the Veteran's ability to work.  Moreover, the total area of this scarring was not greater than 39 square centimeters.  The examiner also indicated that COPD is predominantly responsible for the Veteran's limitation of lung function.  In light of these medical findings, in which the Board puts great probative weight, the Veteran's apical segment pleural scarring with an unknown etiology is not a current disability for VA purposes.  The Board notes here that VA's definition of disability comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The Board has considered the Veteran's complaints.  The Veteran is certainly competent to report his medical history and discernable symptomatology, such as labored breathing and phlegm production.  To this extent, the Board finds him credible here.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  Nevertheless in this matter, the Board finds that the objective medical findings by skilled medical professionals, such as the June 2013 VA examiner discussed above, to be more probative and more credible.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

Perhaps implicit in the appeal for pneumonia is a claim for COPD.  As noted above, COPD was not manifest during service and is not related to the in-service pneumonia.  More importantly, this Veteran's COPD has been attributed to the use of tobacco.  Here, COPD was not manifest during service, is not related to service and is related to the use of tobacco.  Compensation is prohibited in this case.         PL 105-178; 38 C.F.R. § 3.300

ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability other than PTSD is denied.

Service connection for residuals of pneumonia (to include COPD) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


